         Case 1:11-cv-04264-KOB Document 47 Filed 08/04/21 Page 1 of 1                          FILED
                                                                                       2021 Aug-04 AM 11:50
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA



In re: Wells Fargo Bank Nat. Assoc. v. Colyer Lloyd Dev. Inc. et al
1:11-cv-4264-KOB

NOTICE TO PARTIES:

       I have been contacted by Judge Bowdre who presided over the above-mentioned
closed case.

        Judge Bowdre informed me that she recently learned that while she presided over
the case her husband owned stock in Wells Fargo. His ownership of stock neither affected
nor impacted her decisions in this case. However, her husband’s stock ownership would
have required recusal under the Code of Conduct for United States Judges, and thus, Judge
Bowdre directed that I notify the parties of the conflict.

        Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
provides the following guidance for addressing disqualification that is not discovered until
after a judge has participated in a case:


              [A] judge should disclose to the parties the facts bearing on
              disqualification as soon as those facts are learned, even though
              that may occur after entry of the decision. The parties may then
              determine what relief they may seek and a court (without the
              disqualified judge) will decide the legal consequence, if any,
              arising from the participation of the disqualified judge in the
              entered decision.

      Although Advisory Opinion 71 contemplated disqualification after a Court of
Appeals oral argument, the Committee explained “[s]imilar considerations would apply
when a judgment was entered in a district court by a judge and it is later learned that the
judge was disqualified.”

       With Advisory Opinion 71 in mind, you are invited to respond to Judge
Bowdre’s disclosure of a conflict in this case. Should you wish to respond, please submit
your response on or before August 12, 2021. Any response will be considered by another
Judge of this court without the participation of Judge Bowdre.

                                   Sincerely,




                                   Clerk of Court
